Pee Cueiam.
This action was instituted to recover compensation for personal injuries received by the plaintiff as the result of the negligence of the defendants. The jury awarded him $3,500. He claims that this award is grossly inadequate and seeks to have the verdict set aside for that reason and a new trial granted limited to the question of damages only.
; The finding of the jury that the injuries received by the plaintiff were the direct result of negligence on the part of the defendants is not challenged by any action taken by the latter to test the validity of that finding. We are consequently only concerned with the question whether the amount of the jury’s award is plainly inadequate. We think it was. The plaintiff’s right eye was so seriously injured that it had to be removed. The right side of his face over the cheekbone was badly cut. His nose was fractured, the bridge being pushed over to the right side of the face and preventing him from breathing easily through the right nostril. These injuries caused the plaintiff a great deal of pain for a long time, and he still suffers from them to some extent.
The verdict will be set aside .and a new trial ordered; the trial to be limited to the question of damages only.